Exhibit 10.3

ELOXX PHARMACEUTICALS, INC.

ISRAELI SUB - PLAN

 

1. PREAMBLE

 

  (a) This Israeli Sub-Plan (the “Sub-Plan”) shall apply only to Participants
who are residents or citizens of the State of Israel or those who are deemed to
be residents or citizens of the State of Israel for the payment of tax (the
“Israeli Participants”). The provisions specified hereunder shall form an
integral part of the Eloxx Pharmaceuticals Inc. 2018 Equity Incentive Plan to
which this Sub-Plan is attached (the “Plan”). For the avoidance of doubt, this
Sub-Plan does not add to or modify the Plan in respect of any other category of
Participants.

 

  (b) The Plan and this Sub-Plan are complementary to each other and shall be
deemed one. In any case of contradiction, whether explicit or implied, between
the provisions of this Sub-Plan and the Plan, the provisions set out in this
Sub-Plan shall prevail with respect to Awards granted to Israeli Participants.

 

  (c) Any capitalized terms not specifically defined in this Sub-Plan shall be
construed according to the interpretation given to them in the Plan. The Plan
administrator shall have full and binding authority to construe and interpret
the terms of this Sub-Plan, and any such determinations shall be final and
binding on all parties.

 

  (d) The purpose and intent of the Sub-Plan is to provide incentives to
employees, directors, officers, service providers, consultants and/or advisors
of the Company and/or any Affiliate who are Israeli Participants by providing
them with the opportunity to benefit from increases in value of the Common Stock
through the issuance of shares, Options, Restricted Stock Awards, Restricted
Stock Unit Awards and other Stock Awards.

This Sub-Plan is to be read as a continuation of the Plan and only refers to
Awards granted to Israeli Participants so that they comply with the requirements
set by the Israeli law in general and in particular with Section 102 of the
Israeli Income Tax Ordinance (New Version), 1961, as amended from time to time,
or any provision which may amend or replace it (the “Ordinance” and
“Section 102”) and the rules, regulations and orders or procedures promulgated
thereunder from time to time, as amended or replaced from time to time (the
“Rules”) and to enable the Company and the Israeli Participants hereunder to
benefit from Section 102 and the Rules and also to enable the Company to grant
Awards and issue shares outside the context of Section 102. The Company,
however, does not warrant that the Plan and Sub-Plan will be recognized by the
income tax authorities or that future changes will not be made to the provisions
of the law, regulations or the Rules, which are promulgated from time to time,
or that any exemption or benefit currently available pursuant to Section 102
will not be abolished.

 

  (e) Should any provision of Section 102, regulations thereunder or the Rules
which apply to employees or any such other Participants who are Israeli
Participants as applicable under the provisions of Section 102 and the Rules, be
amended, such amendment shall be deemed included in the Sub-Plan with respect to
Awards granted or shares issued in the context of Section 102. Where a conflict
arises between any section of the Sub-Plan, the Award Agreement or their
application, and the provisions of any tax law, rule or regulations, including
without limitation the Ordinance and/or the Rules, whether relied upon for tax
relief or otherwise, the latter shall prevail, and the Board or the Committee in
its sole discretion shall determine the necessary changes to be made to the
Sub-Plan and its determination regarding this matter shall be final and binding.



--------------------------------------------------------------------------------

  (f) The Sub-Plan shall be administered by the Board or the Committee as
further set forth in the Plan. Subject to applicable law and without derogating
from the generality of the Plan, the Board shall have plenary authority to
determine whether or not an Award shall be granted pursuant to Section 102, and
if so, whether such Award be granted to a trustee under the Ordinance and the
election of the “Ordinary Income Route” according to Section 102(b)(1) of the
Ordinance or the “Capital Gains Route” according to Section 102(b)(2) of the
Ordinance or otherwise (Awards granted either under the Ordinary Income Route or
under the Capital Gains Route shall be referred to herein as “Approved 102
Awards”), or without a trustee according to Section 102(c) of the Ordinance (the
“Unapproved 102 Awards”).

 

  (g) No director or officer of the Company shall be personally liable or
obligated to any Participant as a result of any decision made and/or action
taken with respect to the Sub-Plan or its interpretation or execution.

 

2. DESIGNATION OF ISRAELI PARTICIPANTS

 

  (a) The persons eligible for participation in the Sub-Plan as Israeli
Participants shall include any employee, director, service provider, consultant
and/or advisors of the Company or any Affiliate or any other person or entity so
designated by the Board, provided that for the purpose of the Israeli tax law,
Israeli Employees (as defined herein) may only be granted Awards under
Section 102 of the Ordinance; and Israeli Non-Employees (as defined below) may
only be granted Awards under Section 3(i) of the Ordinance.

For the purpose of this Section:

“Israeli Employee” shall mean a person who is employed by the Company or its
Affiliate, which is an “employing company” within the meaning of Section 102(a)
of the Ordinance, including an individual who is serving as a director or an
office holder, but excluding Controlling Shareholder, who is an Israeli resident
or deemed to be an Israeli resident for the payment of tax.

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

“Israeli Non-Employees” shall mean a consultant, adviser, service provider,
Controlling Shareholder or any other person who is not an Israeli Employee, who
is an Israeli resident or deemed to be an Israeli resident for the payment of
tax.

 

  (b) The grant of an Award hereunder shall neither entitle the Israeli
Participant to participate nor disqualify the Israeli Participant from
participating in, any other grant of Awards pursuant to the Plan or any other
Award or share plan of the Company or any Affiliate.

 

3. DESIGNATION OF AWARDS PURSUANT TO SECTION 102

 

  (a) The Company may designate Awards granted to Israeli Employees pursuant to
Section 102 as Unapproved 102 Awards or Approved 102 Awards.

 

  (b) The grant of Approved 102 Awards shall be made under this Sub-Plan adopted
by the Board, and shall be conditioned upon the approval of this Sub-Plan by the
ITA.

 

  (c) Approved 102 Award may either be classified as Capital Gain Award (“CGO”)
or Ordinary Income Award (“OIO”).

 

  (d) Approved 102 Award elected and designated by the Company to qualify under
the capital gain tax treatment in accordance with the provisions of
Section 102(b)(2) shall be referred to herein as CGO.

 

  (e) Approved 102 Award elected and designated by the Company to qualify under
the ordinary income tax treatment in accordance with the provisions of
Section 102(b)(1) shall be referred to herein as OIO.

 

2



--------------------------------------------------------------------------------

  (f) The Company’s election of the type of Approved 102 Awards as CGO or OIO
granted to Israeli Employees (the “Election”), shall be appropriately filed with
the ITA before the date of grant of an Approved 102 Award. Such Election shall
become effective beginning the first date of grant of an Approved 102 Award
under this Plan and shall remain in effect at least until the end of the year
following the year during which the Company first granted Approved 102 Awards.
The Election shall obligate the Company to grant only the type of Approved 102
Award it has elected, and shall apply to all Israeli Participants who were
granted Approved 102 Awards during the period indicated herein, all in
accordance with the provisions of Section 102(g) of the Ordinance. For the
avoidance of doubt, such Election shall not prevent the Company from granting
Unapproved 102 Awards or any other Awards simultaneously.

 

  (g) All Approved 102 Awards must be held in trust by a Trustee, as described
below.

 

  (h) For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102 of the Ordinance and the regulations promulgated thereunder.

 

  (i) With regards to Approved 102 Awards, the provisions of the Sub-Plan and/or
the Award Agreement (as defined in the Plan) shall be subject to the provisions
of Section 102 and the Tax Assessing Officer’s permit, and the said provisions
and permit shall be deemed an integral part of the Sub-Plan and of the Award
Agreement. Any provision of Section 102 and/or the said permit which is
necessary in order to receive and/or to keep any tax benefit pursuant to
Section 102, which is not expressly specified in the Sub-Plan or the Award
Agreement, shall be considered binding upon the Company and the Israeli
Participants.

 

4. GRANT OF THE AWARDS AND ISSUANCE OF THE SHARES TO THE TRUSTEE

 

  (a) Shares issued upon exercise of an Award shall be issued to the Israeli
Participant or to the Trustee (as such term is defined below), in the name of
the Israeli Participant and on his or her behalf, subject to the sole discretion
of the Board. In the event that the Board grants an Award to be held by the
Israeli Participant directly, and unless determined otherwise with respect to a
specific grant, then without derogating from any other rights or obligations
conveyed to the Israeli Participant according to the Sub-Plan all rights and
obligations conveyed to the Trustee according to this Sub-Plan shall be awarded
to the said Israeli Participant.

 

  (b) The Board shall appoint a Trustee for the purposes of this Sub-Plan (the
“Trustee”). In case of a Trustee nominated under Section 102, the nomination of
such Trustee shall be subject to the approval of the Israeli Income Tax
Authorities (the “ITA”) in accordance with the provisions of Section 102(a) of
the Ordinance. The Trustee shall have all the powers provided by law, including,
without limitation, the Ordinance, Section 102 and the Rules, the trust
agreement with the Company and/or any Affiliate thereof, and the Sub-Plan and
shall act pursuant to the provisions thereof, as they shall apply from time to
time. The Board or the Committee shall be entitled to replace the Trustee and/or
to nominate another person to serve as a Trustee in lieu of the existing Trustee
at its sole discretion, subject to applicable law, and that the new Trustee
shall have the same powers and authority which this Sub-Plan grants the Trustee.

 

  (c)

Unless otherwise determined by the Board, all Award including, without
limitation, the shares issued pursuant thereto, and all rights deriving from or
in connection therewith, including, without limitation, any bonus shares
(including stock dividends) issued in connection therewith, shall be issued by
the Company in the name of the Trustee on behalf of the Israeli Participant and
the share certificates representing any shares issued pursuant to Awards
exercised hereunder, shall be issued by the Company in the name of the Trustee
in trust for the designated Israeli Participant and shall be deposited with the
Trustee, held by him and registered in his name in the register of shareholders
of the Company for such period as determined by the Board but, in the case of
Approved 102

 

3



--------------------------------------------------------------------------------

  Awards, not less than the period set forth therein or otherwise required, or
approved, with respect thereto pursuant to Israeli law, regulations promulgated
thereunder, the Ordinance, Section 102 or the Rules, as shall be in effect from
time to time (the “Restriction Period”) and the same tax route pursuant to
Section 102 shall apply thereto. Furthermore, Approved 102 Awards granted or
shares issued pursuant to such Approved 102 Awards shall not be sold or
transferred until the end of the Restriction Period, unless otherwise allowed or
determined by the Israeli tax authorities. Notwithstanding the above, if any
such sale or transfer occurs during the Restriction Period, the sanctions under
Section 102 of the Ordinance and under the Rules or regulation or orders or
procedures promulgated thereunder shall apply to and shall be borne by such
Israeli Participant.

Notwithstanding anything to the contrary, the Trustee shall not release any
shares, income of appropriation allocated or issued upon exercise of Approved
102 Awards prior to the full payment of the Israeli Participant’s tax
liabilities arising from Approved 102 Awards which were granted to him/her
and/or any shares allocated or issued upon exercise of such Awards.

 

  (d) Unless otherwise determined by the Board, Awards granted hereunder shall
not confer upon the Israeli Participant any of the rights of a shareholder of
the Company, for as long as they have not been exercised and, once exercised,
for as long as the shares have not been issued, transferred and registered in
the Israeli Participant’s name in the Company’s shareholder register.

 

  (e) Nothing in the aforegoing provisions shall derogate from the power of the
Board to grant Awards or to allot shares to the Trustee otherwise than under the
provisions of Section 102 and the Rules or to allot shares or grant Awards to
Israeli Participants directly otherwise than through the Trustee or on terms
which differ from those specified above or to approve the transfer of shares
from the Trustee to the name of any Israeli Participant(s) upon such conditions
as shall be determined by the Board.

 

5. AWARD OR SHARE PURCHASE AGREEMENT

Unless otherwise determined by the Board, every Israeli Participant shall be
required to sign an Award Agreement.

The Award Agreement need not be identical with respect to each Israeli
Participant. The following terms, however, shall apply to all Awards, and,
mutatis mutandis, shares, unless otherwise determined by the Board or set forth
in the Israeli Participant’s Award Agreement:

 

  (a) The Awards granted to Israeli Participants pursuant to Section 102 and the
Rules are personal and except insofar as is specified in this Sub-Plan, may not
be transferred, assigned, pledged, withheld, attached or otherwise charged
either voluntarily or pursuant to any law, except by way of transfer pursuant to
the laws of inheritance or as otherwise determined by the Board, and no power of
attorney or deed of transfer, whether the same has immediate effect or shall
take effect on a future date, shall be given with respect thereto. During the
lifetime of such Israeli Participant the Award may only be exercised by the
designated Israeli Participant or, if granted to the Trustee, by the Trustee on
behalf of the designated Israeli Participant. A note as to the provisions of
this sub-section or a legend may appear on any document which grants the Award
and in particular in the Award Agreement, and also on any share certificate.

 

  (b) The right to exercise the Award is granted to the Trustee on behalf of the
Israeli Participant and maybe subject to a vesting schedule, and may be further
subject to any performance goals and measurements as may be determined by the
Board, provided that, unless otherwise determined by the Board or set forth in
the respective Award Agreement, upon each of such vesting dates the Israeli
Participant continues to be employed by, or provide services to, or serve as a
director or officer of the Company or an Affiliate on a continual basis from the
date of the grant thereof.

 

4



--------------------------------------------------------------------------------

  (c) The Board may determine at its sole discretion, that any Israeli
Participant shall be entitled to receive the Awards or the shares, through the
Trustee, pursuant to the provisions of this Sub-Plan or, subject to the
provisions of Section 102, as applicable, directly in the name of the Israeli
Participant, immediately upon execution of the Award Agreement or on such other
date or dates as the Company has undertaken towards such Israeli Participant.
The Board shall be entitled, subject to applicable law, to determine that where
the Israeli Participant does not comply with the conditions determined by the
Board or the Award Agreement or ceases to be an employee of or to provide
services to serve as an officer or director of the Company or an Affiliate, the
Company or an Affiliate shall have the right to repurchase the shares from the
Israeli Participant for the higher of: (i) nominal or (ii) any other
consideration paid by the Israeli Participant, subject to applicable law. The
Board may set additional conditions to this right of repurchase. For as long as
the aforegoing conditions of the Board (including, without limitation, a minimum
period of employment, other engagement or appointment as a condition for the
lapse of the right to reacquisition) have not been complied with, or have not
lapsed, as applicable, the Israeli Participant shall not be entitled to sell or
charge or transfer in any other manner the shares which are subject to the right
of reacquisition. As security for the compliance with this undertaking the share
certificate will be deposited with the Trustee who will release the same to the
Israeli Participant only after the Israeli Participant becomes entitled to the
shares and the same are not subject to any other restrictive condition.

 

  (d) The Award Agreement shall be further subject to the Plan in connection
with termination of Continuous Service, acceleration upon a Change of Control,
exercise price, dividends, and vesting.

 

6. TERM OF AWARDS; EXERCISE

 

  (a) The term of each Award shall be as set forth in the Plan or the Award
Agreement, subject to an early termination in connection with a Change of
Control and other circumstances set forth in the Plan.

 

  (b) An Israeli Participant who desires that the Trustee exercise an Award
granted to the Trustee on his behalf shall so instruct the Trustee in writing in
the form annexed hereto as Appendix A or in such other form as shall be approved
by the Board from time to time. The notice shall be accompanied by payment of
the full Award Exercise Price as provided in the Award Agreement.

 

  (c) As a condition for the exercise of the Award, the Israeli Participant
shall pay, or otherwise make arrangements to the Company’s satisfaction, for the
payment of the tax and other obligatory payments applicable to him (including
all sums payable arising out of or in connection with the Company’s obligation
to deduct tax and other obligatory payments at source) pursuant to applicable
law and the provisions of the Plan and the Sub-Plan.

 

  (d) Upon receipt of all the requisite documents, approvals and payments from
the Israeli Participant, including sufficient proof of payment or other
arrangement with respect to the payment of any applicable taxes in form
satisfactory to the Company and the Trustee, the Trustee shall deliver a notice
to the Company in the form annexed hereto as Appendix B or in such other form as
shall be approved by the Board, whereupon the Company shall allot the shares in
the name of the Trustee.

 

  (e)

An Israeli Participant who desires to exercise an Award granted directly to him
or her (and not through the Trustee), subject to the approval of the Board,
shall so notify the Company in writing in such form as shall be prescribed by
the Board from time to time. As a condition for the exercise of the Award, the
Israeli Participant shall pay or otherwise make arrangements, to the Company’s
or its Affiliate’s satisfaction, for the payment of the tax and other obligatory
payments applicable to him (including all sums

 

5



--------------------------------------------------------------------------------

  payable by the Company or its Affiliate arising out of its obligation to
deduct tax and other obligatory payments at source) pursuant to applicable law
and the provisions of the Plan or the Sub-Plan. Upon receipt of all the
requisite documents, approvals and payments from the Israeli Participant,
including sufficient proof of payment or other arrangement with respect to the
payment of any applicable taxes in form satisfactory to the Company or the
Affiliate, the Company shall allot the shares or the Award in the name of the
Israeli Participant.

 

  (f) Without limiting the foregoing, the Board may, with the consent of the
Israeli Participant, from time to time cancel all or any portion of any Award
then subject to exercise, and the Company’s obligation in respect of such Award
may be discharged by: (i) payment to the Israeli Participant or to the Trustee
on behalf of the Israeli Participant of an amount in cash equal to the excess,
if any, of the Fair Market Value (as such term is defined in the Plan) of the
Awards at the date of such cancellation subject to the portion of the Award so
canceled over the aggregate Award Exercise Price of such shares; (ii) the
issuance or transfer to the Israeli Participant or to the Trustee on behalf of
the Israeli Participant of shares of the Company with a Fair Market Value at the
date of such transfer equal to any such excess; or (iii) a combination of cash
and shares with a combined value equal to any such excess, all as determined by
the Board in its sole discretion.

 

7. ADDITIONAL DOCUMENTS

Whether the Award is granted or issued in the name of the Trustee or otherwise,
the Company shall have the right to demand from the Israeli Participant at any
time that the same shall provide, and the Israeli Participant shall provide, any
certificate, declaration or other document which the Company and/or the Trustee
shall consider to be necessary or desirable pursuant to Section 102.

 

8. TAXATION

 

  (a) General

Subject to applicable law, the Israeli Participant shall be liable for all
taxes, duties, fines and other payments which may be imposed by the tax
authorities (whether in Israel or abroad) and for every obligatory payment of
whatever source in respect of the Awards, the shares (including, without
limitation, upon the grant of Awards, the exercise of the Awards, the sale of
the shares or the registration of the shares in the Israeli Participant’s name)
or dividends or any other benefit in respect thereof and/or for all charges
which shall accrue to the Israeli Participant, the Company, any Affiliate and/or
to the Trustee in connection with the Plan, the Awards and/or the shares, or any
act or omission of the Israeli Participant or the Company in connection
therewith or pursuant to any determination of the applicable tax or other
authorities.

 

  (b) Deduction at Source

The Company (including any Affiliate) and/or the Trustee shall have the right to
withhold or require the Israeli Participant to pay an amount in cash or to
retain or sell without notice Common Stock or any portion of the Award in value
sufficient to cover any tax or obligatory payment required by a governmental
entity administrative authority to be withheld or otherwise deducted and paid
with respect to the Awards or the shares subject thereto (including, without
limitation, upon the registration of the shares in the Israeli Participant’s
name) or with respect to dividends or any other benefits in respect thereof
(“Withholding Tax”), and to make payment (or to reimburse itself or himself for
payment made) to the appropriate tax or other authority of an amount in cash
equal to the amount of such Withholding Tax. Notwithstanding the foregoing, the
Israeli Participant shall be entitled to satisfy the obligation to pay any
Withholding Tax, in whole or in part, by providing the Company and/or its
Affiliate and/or the Trustee with funds sufficient to enable the Company and/or
its Affiliate and/or the Trustee to pay such Withholding Tax.

 

6



--------------------------------------------------------------------------------

  (c) Certificate of Authorization of Assessing Officer

The Company (including any Affiliate) or the Trustee shall at any time be
entitled to apply to the assessing officer, and in the case of an Israeli
Participant abroad, to any foreign tax authority, for receipt of their
certificate of authorization as to the amount of tax which the Company or any
Affiliate or the Israeli Participant or the Trustee is to pay to the tax
authorities resulting from granting the Awards or allotting the shares, or
regarding any other question with respect to the application of the Plan.

 

9. RIGHTS AND/OR BENEFITS ARISING OUT OF THE EMPLOYEE/ EMPLOYER OR OTHER
RELATIONSHIP AND THE ABSENCE OF AN OBLIGATION TO ENGAGE

 

  (a) Other than with respect to social security payments if required to be made
by the Company or an Affiliate as a result of its choice of the tax treatment of
the Awards pursuant to Section 102, no income or gain which shall be credited to
or which purports to be credited to the Israeli Participant as a result of the
Sub-Plan, shall in any manner be taken into account in the calculation of the
basis of the Israeli Participant’s entitlements from the Company or any
Affiliate or in the calculation of any social welfare right or other rights or
benefits arising out of the employee/employer relationship between the parties
or any other engagement by the Company of the Israeli Participant. If, pursuant
to any law, the Company or any Affiliate shall be obliged for the purposes of
calculation of the said items to take into account income or gain actually or
theoretically credited to the Israeli Participant, the Israeli Participant shall
indemnify the Company or any Affiliate, against any expense caused to it in this
regard.

 

  (b) Nothing in the Sub-Plan shall be interpreted as obliging the Company or
any Affiliate to employ or otherwise engage the Israeli Participant and nothing
in the Sub-Plan or any Award granted pursuant thereto shall confer upon any
Israeli Participant any right to continue in the employment (or other engagement
or appointment, as applicable) of the Company or any Affiliate or restrict the
right of the Company or any Affiliate to terminate such employment (or other
engagement or appointment, as applicable) at any time. The Israeli Participant
shall have no claim whatsoever against the Company or any Affiliate as a result
of the termination of his or her employment (or other engagement or appointment,
as applicable), including, without limitation, any claim that such termination
causes any Awards to expire or otherwise terminate and/or prevents the Israeli
Participant from exercising the Awards and/or from receiving or retaining any
shares pursuant to any agreement between him and the Company, or results in any
loss due to an early imposition, or earlier than anticipated imposition, of tax
or other liability pursuant to applicable law.

 

10. TERM, TERMINATION AND AMENDMENT

This Sub-Plan shall become effective as of the Effective Date and shall
terminate on upon the termination of the Plan.

 

11. RELEASE OF THE TRUSTEE FROM LIABILITY AND INDEMNIFICATION

 

  (a)

In no event shall the Trustee be liable to the Company and/or any Israeli
Participant under the Sub-Plan and/or any third party (including without
prejudice to the generality of the aforegoing, to the income tax authorities and
any other governmental or administrative authority), or to a purchaser of shares
from any Israeli Participant with respect to any act or omission which has been
or will be carried out in relation to the Sub-Plan, its execution and any matter
connected thereto or arising therefrom. The Company will not, and the Israeli

 

7



--------------------------------------------------------------------------------

  Participant will be required to covenant upon signing the Award Agreement that
he will not, make any claim against the Trustee in any manner whatsoever and on
any ground whatsoever and they expressly agree that if the Trustee is sued by
them, then the Trustee shall be entitled by virtue of this Section alone to
apply to the court for dismissal of the action against them with costs. The
Company covenants and agrees that if an action is commenced by any third party
against the Trustee it shall be entitled, without any objection on the Company’s
part to join the Company as a third party to any action and a judgment against
them will be paid by the Company.

 

  (b) The Company covenants and the Israeli Participant will be required to
covenant to indemnify the Trustee against any liability in relation to any claim
and/or demand made against the Trustee by any person whatsoever, including the
tax authorities, in relation to its acts or omissions in connection with the
Plan.

 

12. GOVERNING LAW

The Sub-Plan (including any relevant portion of the Plan) and all instruments
issued thereunder shall be governed by and construed in accordance with the laws
of the State of Israel.

 

8



--------------------------------------------------------------------------------

ELOXX PHARMACEUTICALS INC.

APPENDIX A

to Eloxx Pharmaceuticals Inc. Israeli Sub-Plan

(SECTION 11.3)

NOTICE OF EXERCISE

[Adjustments may be required for Awards that are not options]

Date:                     

The Trustee under the Eloxx Pharmaceuticals, Inc. 2018 Equity Incentive Plan and
its Israeli Sub-Plan

Dear Sirs,

RE: NOTICE OF EXERCISE

I hereby wish to inform you that it is my desire that of the Award which was
granted to you on              to acquire              (            ) Common
Stock of Eloxx Pharmaceuticals Inc. (the “Company”) on my behalf, you exercise
and acquire on my behalf              (            ) of the Common Stock subject
to the said Award at a price of USD              per share, all in accordance
with the Plan and Sub-Plan.

Attached to this Notice is a check in the amount of USD              (USD
            ), as payment for the above mentioned shares.

I am aware that all the shares shall be allotted to you, registered in your name
and that you shall hold all share certificates representing such shares.

Likewise, I am aware of and agree to all other provisions of the Plan, the
Sub-Plan and applicable law.

 

Yours sincerely,

 

Signature

 

Name

 

9



--------------------------------------------------------------------------------

ELOXX PHARMACEUTICALS INC.

APPENDIX B

to Eloxx Pharmaceuticals Inc. Israeli Sub-Plan

(SECTION 11.5)

NOTICE OF EXERCISE

[Adjustments may be required for Awards that are not options]

Date:                     

Dear Sirs,

RE: NOTICE OF EXERCISE

Please be advised that I hereby exercise                     
(                    ) of the Common Stock subject to the Award which was
granted to me on behalf of                      on                          to
acquire                      (                    ) Common Stock of Eloxx
Pharmaceuticals Inc., at a price of USD                      per share, all in
accordance with the Plan and Sub-Plan.

Attached to this Notice is a check in the amount of USD                     
(USD                     ) as payment for the abovementioned shares.

 

Yours sincerely,

        

The Trustee

 

10